The objection that the information was not verified as required by the statute then in force, section 40, chap. 7, Act No. 175, Pub. Acts 1927 (see Act No. 24, Pub. Acts 1929, amending Act No. 175), *Page 90 
made after jury was sworn, came too late. Lambert v. People,29 Mich. 71.
Defendant's remaining meritorious assignment of error in review of judgment upon conviction of larceny of shoes and other articles, valued at $104.15 of Ernst Kern Company in Detroit, is that the evidence against her was procured in violation of her constitutional right to be secure against unreasonable searches and seizures, and ought, on her motion, to have been suppressed. Counsel argue there was not sufficient ground for belief to justify arrest; that the arrest was illegal, and therefore the search of defendant's automobile following arrest also unwarranted, citing People v. Margelis,217 Mich. 423; People v. Stewart, 232 Mich. 670.
On the hearing of the motion, Jean Brent, experienced house detective in the store of Ernst Kern Company, having arrested or detained many shop-lifters, testified that she apprehended defendant. She saw her in the store with something concealed under her coat, watched her, followed her closely from the store and on the street, saw the tops of shoes sticking out of her coat, attempted to stop her, but defendant ran to a parked automobile, followed by the detective, a struggle ensued, the shoes fell to the sidewalk, a policeman came, defendant was arrested and the car later searched, and in addition to shoes priced at $25.65, lingerie was found priced at $78.50, all of which had been stolen from the Kern store. The question is argued and presented as an arrest for felony, and it will be so treated.
The evidence adduced on the motion supports the decision of the trial judge that at the time of arrest there was reasonable and probable cause to suspect that the offense had been committed. The arrest *Page 91 
of the offender therefore was properly made without warrant, and the search of the automobile after arrest was also authorized. People v. Kamhout, 227 Mich. 172.
Remaining assignments call for no discussion.
Affirmed.
WIEST, C.J., and BUTZEL, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ. concurred.